Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1.	Applicant’s election with traverse of Group VII (claims 1(part), 4-5, 6 (part), 7, 15-18 (part), 19-20 and SEQ ID NO: 29 encoding SEQ ID NO: 30 in the reply filed on March 3, 2021 is acknowledged. 
	Applicant primarily argues that examining inventions of Groups VII and X will not result in serious search burden.  Applicant also argues that additional SEQ ID NOs as recited in the claims should be examined along with elected Group VII invention (response, page 7).
	Applicant’s arguments are carefully considered but are deemed to be unpersuasive.
	It is important to note invention of Group X is directed to a method of using/making product. The restriction between Group VII and X is maintained for the reasons of record stated in last Office action.  Applicant’s attention is also drawn to pages 6-7 of the Restriction/Election mailed October 14, 2021 which says:
“The examiner has required restriction between product and process claims.  Where applicant elects claims directed to the product, and a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the provisions of MPEP § 821.04.  Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier.  Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112.  Until an elected product claim is found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined.  See “Guidance on Treatment of Product and Process Claims in light of In re Ochiai, In re Brouwer and 35 U.S.C. § 103(b),” 1184 O.G. 86 (March 26, 1996).  Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that the process claims should be amended during prosecution either to maintain dependency on the product claims or to otherwise include the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder.”
Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues.  See MPEP § 804.01.
 
With regard to examining additional nucleotide sequences and their encoded polypeptides, Applicants are reminded that different nucleotide sequences and amino acid sequences are structurally distinct chemical compounds and are unrelated to one another. These sequences are thus deemed to normally constitute independent and distinct inventions within the meaning of 35 U.S.C. 121.
Absent evidence to the contrary, each such nucleotide sequence and each amino acid sequence is presumed to represent an independent and distinct invention, subject to a restriction requirement pursuant to 35 U.S.C. 121 and 37 CFR 1.141 et seq.  It is very important to note that databases and resources allocation at the PTO have changed and the examination of additional sequences on the merits in the instant application would present a burden on PTO resources. Absent evidence to the contrary, each such nucleotide sequence and each amino acid sequence is presumed to represent an independent and distinct invention, subject to a restriction requirement pursuant to 35 U.S.C. 121 and37 CFR 1.141 et seq.
	Claims 1, 4-9 and 15-20 are pending.  Claims 2, 3 and 10-14 are cancelled.
Claims 8 and 9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim.  The SEQ ID NOs: 1-4 are also withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions.  Claims 16-18 are also withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. 
Upon further consideration claims directed to polypeptide alone will be examined with claims directed to polypeptide encoded by a polynucleotide.  In light of this Group I is rejoined with elected Group VII.
Applicants are advised that if any claims including all the limitations of an allowable claim examined here are presented in a continuation or divisional application, such claims may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.  
Accordingly, claims 1, 4-7, 15, 19 and 20 in junction with elected SEQ ID NO: 29 encoding SEQ ID NO: 30  are examined on merits in the present Office action.  It may be noted that SEQ ID NO: 29 encodes SEQ ID NO: 30.  The restriction is made FINAL.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Information Disclosure Statement

2.	Initialed and dated copy of Applicant's IDS form 1449 filed in the papers of April 29, 2020 is attached to the instant Office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
3.	Claims 1, 5, 6 and 15 are objected to because of the following informalities:  
Claim 1 is objected for having non-elected subject matter in the non-elected parent claim 1. For example non-elected subject matter includes SEQ ID NOs: 1-4.
Claim 15 is objected for having non-elected SEQ ID NO: 2.
In claims 5  and 6: it is suggested to change “control sequences” to ---promoter--- for the clarity of the claimed subject matter. A control sequence would read on sequences other than promoter sequences.  
Appropriate correction is required.
Specification
4.	The disclosure is objected to because of the following informalities: 
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01. For example, see page 1, line 28; page 3, line 9; page 5, line 24. 
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	Claims 1, 4 , 5, 6 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims read on a naturally occurring polynucleotide of SEQ ID NO: 29 which naturally expresses SEQ ID NO: 30, and which naturally produces mature polypeptide of SEQ ID NO: 30, which is naturally present in naturally occurring thermophilic fungus Myceliophthora sepedonium.  A nucleic acid construct also reads on a naturally occurring native construct, comprising a native promoter (same as control sequence) operably linked to a naturally occurring polynucleotide sequence encoding naturally occurring polypeptide which is naturally present within the genome of naturally occurring thermophilic fungus Myceliophthora sepedonium.  Likewise, a recombinant host cell also reads on a naturally occurring Myceliophthora sepedonium cell having a naturally occurring foreign plasmid, but also 
---naturally expressing instant SEQ ID NO: 30 from its native genome. 
Thus the claimed product has the same characteristics as those found naturally within a naturally within Myceliophthora sepedonium cell, or as cellular precursors thereof and therefore does not constitute patentable product.  
The instantly claimed invention reads on product of nature.  This is not patent-eligible pursuant to the Supreme Court decision in Association for Myriad:  Assoc. for Molecular Pathology v. Myriad Genetics, Inc. (2013), Alice Corp.:  Alice Corp. Pty. Ltd. v. CLS Bank Int’l (2014), Mayo:  Mayo Collaborative Services v. Prometheus Labs. Inc. (2012) and Bilski:  Bilski v. Kappos (2010).
Thus, instantly claimed product has the same characteristics as those found naturally thereof and therefore do not constitute patentable subject matter. 
Suggestion:  This rejection may be overcome by clearly reciting that polynucleotide encoding claimed polypeptide is operably linked to a heterologous promoter.
	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 1, 4-7, 15, 19 and 20 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	The Federal Circuit has recently clarified the application of the written description requirement. The court stated that a written description of an invention "requires a precise definition, such as by structure, formula, [or] chemical name, of the claimed subject matter sufficient to distinguish it from other materials." University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997). The court also concluded that "naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material." Id. Further, the court held that to adequately describe a claimed genus, Patent Owner must describe a representative number of the species of the claimed genus, and that one of skill in the art should be able to "visualize or recognize the identity of the members of the genus." Id. 
Finally, the court held: 

A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNAs, defined by nucleotide sequence, falling within the scope of the genus or a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.  Id.

See also MPEP Section 2163, page 174 of Chapter 2100 of the August 2005 version, column 1, bottom paragraph, where it is taught that 
[T]he claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function. A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence. 

See also Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ 2d 1016 at 1021, (Fed. Cir. 1991) where it is taught that a gene is not reduced to practice until the inventor can define it by "its physical or chemical properties" (e.g. a DNA sequence).
Claims are broadly drawn to a polypeptide having trehalase activity, selected from the group consisting of: (a) a polypeptide having at least 90% sequence identity to the mature polypeptide of SEQ ID NO: 30, (b) a polypeptide encoded by a polynucleotide that hybridizes under high stringency conditions with (i) the mature polypeptide coding sequence of SEQ ID NO: 29 (ii) the cDNA sequence thereof, or (iii) the full-length complement of (i) or (ii); (c) a polypeptide encoded by a polynucleotide having at least 60% sequence identity to the mature polypeptide coding sequence of SEQ ID NO: 29, or the cDNA sequence thereof, (d) a variant of the mature polypeptide of SEQ ID NO: 30, comprising a substitution, deletion, and/or insertion at one or more positions; and (e) a fragment of the polypeptide of (a), (b), (c), or (d) that has trehalase activity, or a polynucleotide encoding the polypeptide, or a nucleic acid construct or expression vector comprising the polynucleotide operably linked to one or more control sequences that direct the production of the polypeptide in an expression host, or a recombinant host cell comprising the polynucleotide operably linked to one or more control sequences that direct the production of the polypeptide, or wherein the recombinant host cell is a yeast, or wherein the polypeptide has at least 95% sequence identity to the mature polypeptide of SEQ ID NO: 30, or wherein the host cell is a strain of Saccharomyces, or wherein the host cell is a strain of Saccharomyces cerevisiae. 
	Claim 1 is directed to a polypeptide having trehalase activity and having 90% identity to the mature polypeptide of SEQ ID NO: 30.
A 90% identity to SEQ ID NO: 30 would encompass proteins having 69 amino acid random changes to the 694 amino acid long SEQ ID NO: 30.  Likewise 90% identity to the mature polypeptide of SEQ ID NO: 30 (position 21-694) would encompass proteins having 67 amino acid random changes to the mature polypeptide of SEQ ID NO: 30.  Thus the breadth of the recitation “90%” identity to the mature protein of SEQ ID NO: 30 would encompass proteins having unspecified changes in the amino acid sequence of SEQ ID NO: 30 relative to 674 or 694 amino acid long SEQ ID NO: 30. This will encompass a genus comprising a large number of unknown structures (species) with unknown function.
Likewise, 95% identity to mature polypeptide of SEQ ID NO: 30 would encompass a genus having species with unspecified changes in the amino acid sequence of SEQ ID NO: 30.
Claim 1 is also directed to a polypeptide having trehalase activity and encoded by a polynucleotide having 60% sequence identity to the mature polypeptide coding sequence of SEQ ID NO: 29.
Polynucleotide sequences with 60% identity to instant SEQ ID NO: 29 would have 1131 substitutions relative to 2829 nucleotides of SEQ ID NO: 29; these encompass polynucleotide sequences that encode proteins with 0% identity to SEQ ID NO: 30 which is 694 amino acid long.  This will encompass a genus comprising a large number of unknown structures (species) with unknown function.
Likewise,  polynucleotide sequences with 60% identity to instant mature polypeptide coding sequence derived from SEQ ID NO: 29 (positions 101-2326) would have 890 random substitutions relative to mature polypeptide coding sequence derived from instant SEQ ID NO: 29; these encompass polynucleotide sequences that encode proteins with 0% identity to mature polypeptide of SEQ ID NO: 30.  This will encompass a genus comprising a large number of unknown structures (species) with unknown function.  Same holds true for cDNA sequences thereof shown in nucleotides 40-279, 366-1025 and 1084-2326 of the cDNA derived from SEQ ID NO: 29.
Claim 1 is also directed to a variant of the mature polypeptide of SEQ ID NO: 30 comprising a substitution, deletion, and/or insertion at one or more positions, wherein variant polypeptide having trehalase activity.  This will encompass amino acid sequences having unspecified changes in the amino acid sequence of SEQ ID NO: 30 or mature polypeptide thereof.  This will encompass a genus comprising a large number of unknown structures (species) with unknown function.
Likewise, a fragment of parts (a)-(d) of polypeptide of claim 1 would encompass amino acid sequences having unspecified changes in the amino acid sequence of SEQ ID NO: 30 or mature polypeptide thereof.  This will encompass a genus comprising a large number of unknown structures (species) with unknown function.
Furthermore, claim 1 is directed to a nucleotide sequence that hybridizes under high stringent conditions to the mature polypeptide coding sequence of SEQ ID NO: 29, the cDNA or the full-length complement of.  The high stringent conditions defined at page 8, lines 27- 36 of the specification would encompass low to medium level of hybridization conditions because high temperature of hybridization reaction is missing in the definition.  The hybridization reaction temperature conditions encompassed by the recitation “high stringent conditions” are not defined.  This implies hybridizing sequences would be nucleotide sequences that are unrelated to instant SEQ ID NO: 29, cDNA or the full complement thereof.  Additionally, sequences hybridizing to the full-length complement of the mature coding sequence of SEQ ID NO: 29 or cDNA sequence thereof will encompass sequences either encoding no protein or encoding proteins unrelated to SEQ ID NO: 30 in structure and function.  Thus breadth of claim 1 will encompass a genus comprising a large number of unknown structures (species) with unknown function.
The specification, however only describes a process of producing ethanol through fermentation using Ms37 trehalase (SEQ ID NO: 30).  The specification in example 4 says:
“All treatments were evaluated via 5 g small assay. Each treatment ran five replicate. Three corn mashes liquefied by Alpha-Amylase Blend B (AABB) (Mash A and B) and AlphaAmylase A (AAA) (Mash C) from industrial corn ethanol plants were used for the testing. 3 ppm penicillin and 1000 ppm urea were supplemented into each mash. The pH of the slurries was adjusted to 5.0 with 40% H2S04or 50% NaOH. Approximately 5 g of the slurry was added to 15 ml polypropylene tube. The tubes were prepared by drilling a 1/32 inch hole and the empty tubes were then weighed before corn slurry was added. The tubes were weighed again after mash was added to determine the exact weight of mash in each tube. Each tube was dosed with actual enzyme dosage based on the exact weight of corn slurry in each tube. The enzyme dosage for each treatment was listed in Table 2. Trehalase from Myceliophthora sepidonium (Ms37 trehalase) (SEQ ID NO: 30) was used in this study. Afterwards, the tubes were dosed with 50 ul of yeast propagate to around 5 g corn mash, and then were incubated in 32°C water batch for SSF. Samples were taken at 53 hour of fermentation for HPLC analysis. The HPLC preparation consisted of stopping the reaction by addition of 50 micro liters of 40% H2S04, centrifuging, and filtering through a 0.45 micrometer filter. Agilent™ 1100 HPLC system coupled with Rl detector was used to determine sugars, acids and ethanol concentration. The separation column was aminex HPX-87H ion exclusion column (300mm x 7.8mm) from BioRad™.”
The state of the art for inferring a structure function relationship based on sequence homology is highly unpredictable.  The functional prediction of a protein based on structural comparison is not consistent with an empirical assessment of its function.  See for example, Doerks et al., (TIG, 14:248-250, 1998) who teach that sequence homology is not sufficient to determine functionality of an uncharacterized protein.  The homologs that scored best in PSI-BLAST analysis failed to share same catalytic activity.  The reference clearly emphasizes that computer analysis of genome sequences is flawed, and overpredictions are common because the highest scoring database protein does not necessarily share the same or even similar functions.  See in particular, page 248, 1st paragraph; page 248, right column, 2nd paragraph.  
Also see Smith et al. (Nature Biotechnology, 15:1222-1223, 1997) who teach that there are numerous cases in which proteins of very different functions are homologous. See in particular, page 1222, last paragraph.  
Also see Bork et al. (TIG, 12:425-427, 1996) who teach that homology search methods are stretched and spurious hits are taken as real.  The reference further teaches that similarities determined by homology search might only be restricted to certain domains of the uncharacterized protein, whereas the whole protein is required for the functionality of the protein.  See page 426, right column, 1st paragraph. 
Applicant’s broadly claimed genus encompasses structures whose structure is unknown and hence their function is either unknown or unpredictable.
Applicant fails to describe representative species from diverse source and thus their function of enzymatic trehalase activity (in a process like fermentation, for example) is either unknown or unpredictable.
There is no description of the structure required for the recited function, and no description of the necessary and sufficient elements of functional activity of diverse enzymes involved in fatty acid metabolism.  Applicant’s broadly claimed genus encompasses structures whose function is unknown.
One of skill in the art would not recognize that Applicant was in possession of the necessary common attributes or features of the genus in view of the disclosed species.  Since the disclosure fails to describe the common attributes that identify members of the genus, and because the genus is highly variant, SEQ ID NOs: 29 and SEQ ID NO: 30 are insufficient to describe the claimed genus.
Accordingly, there is lack of adequate description to inform a skilled artisan that applicant was in possession of the claimed invention at the time of filing.  See Written Description guidelines published Federal Register/Vol.66, No. 4/Friday, January 5, 2001/Notices; p. 1099-1111.  
Given the claim breadth and lack of guidance as discussed above, the specification does not provide written description of the genus broadly claimed.  Accordingly, one skilled in the art would not have recognized Applicants to have been in possession of the claimed invention at the time of filing. 
7.	Claim 1, 4-7, 15, 19 and 20 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a polynucleotide sequence encoding the polypeptide of SEQ ID NO: 30 or a mature polypeptide of SEQ ID NO: 30, a nucleic acid construct, expression vector or a host cell comprising said polynucleotide which is operably linked to a promoter that drives expression of said operably linked polynucleotide to produce SEQ ID NO: 30 polypeptide or mature polypeptide of SEQ ID NO: 30 having trehalase activity, does not reasonably provide enablement for (a) a polypeptide having 90% or 95% identity to the mature polypeptide of SEQ ID NO: 30; (b) a polypeptide encoded by a polynucleotide that hybridizes under stringency conditions with the mature polypeptide coding sequence of SEQ ID NO: 29, cDNA sequence or the full-complement thereof; (c) a polypeptide having 60% sequence identity to the mature polypeptide coding sequence of SEQ ID NO: 29 or cDNA sequence thereof; (d) a variant of the mature polypeptide of SEQ ID NO: 30 comprising a substitution, deletion, and/or insertion at one or more positions; and (e) a fragment of the polypeptide of parts (a), (b), (c) or (d) of claim 1.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
Claims are broadly drawn to a polypeptide having trehalase activity, selected from the group consisting of: (a) a polypeptide having at least 90% sequence identity to the mature polypeptide of SEQ ID NO: 30, (b) a polypeptide encoded by a polynucleotide that hybridizes under high stringency conditions with (i) the mature polypeptide coding sequence of SEQ ID NO: 29 (ii) the cDNA sequence thereof, or (iii) the full-length complement of (i) or (ii); (c) a polypeptide encoded by a polynucleotide having at least 60% sequence identity to the mature polypeptide coding sequence of SEQ ID NO: 29, or the cDNA sequence thereof, (d) a variant of the mature polypeptide of SEQ ID NO: 30, comprising a substitution, deletion, and/or insertion at one or more positions; and (e) a fragment of the polypeptide of (a), (b), (c), or (d) that has trehalase activity, or a polynucleotide encoding the polypeptide, or a nucleic acid construct or expression vector comprising the polynucleotide operably linked to one or more control sequences that direct the production of the polypeptide in an expression host, or a recombinant host cell comprising the polynucleotide operably linked to one or more control sequences that direct the production of the polypeptide, or wherein the recombinant host cell is a yeast, or wherein the polypeptide has at least 95% sequence identity to the mature polypeptide of SEQ ID NO: 30, or wherein the host cell is a strain of Saccharomyces, or wherein the host cell is a strain of Saccharomyces cerevisiae. 
The claimed invention is not supported by an enabling disclosure taking into account the Wands factors.  In re Wands, 858/F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988).  In re Wands lists a number of factors for determining whether or not undue experimentation would be required by one skilled in the art to make and/or use the invention.  These factors are:  the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples of the invention, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art, and the breadth of the claim.
The specification, only provides guidance on a process of producing glucose through fermentation using Ms37 trehalase (SEQ ID NO: 30).  The specification in example 4 says:
“All treatments were evaluated via 5 g small assay. Each treatment ran five replicate. Three corn mashes liquefied by Alpha-Amylase Blend B (AABB) (Mash A and B) and AlphaAmylase A (AAA) (Mash C) from industrial corn ethanol plants were used for the testing. 3 ppm penicillin and 1000 ppm urea were supplemented into each mash. The pH of the slurries was adjusted to 5.0 with 40% H2S04or 50% NaOH. Approximately 5 g of the slurry was added to 15 ml polypropylene tube. The tubes were prepared by drilling a 1/32 inch hole and the empty tubes were then weighed before corn slurry was added. The tubes were weighed again after mash was added to determine the exact weight of mash in each tube. Each tube was dosed with actual enzyme dosage based on the exact weight of corn slurry in each tube. The enzyme dosage for each treatment was listed in Table 2. Trehalase from Myceliophthora sepidonium (Ms37 trehalase) (SEQ ID NO: 30) was used in this study. Afterwards, the tubes were dosed with 50 ul of yeast propagate to around 5 g corn mash, and then were incubated in 32°C water batch for SSF. Samples were taken at 53 hour of fermentation for HPLC analysis. The HPLC preparation consisted of stopping the reaction by addition of 50 micro liters of 40% H2S04, centrifuging, and filtering through a 0.45 micrometer filter. Agilent™ 1100 HPLC system coupled with Rl detector was used to determine sugars, acids and ethanol concentration. The separation column was aminex HPX-87H ion exclusion column (300mm x 7.8mm) from BioRad™.”
The specification fails to provide guidance on making unspecified changes in the amino acid sequence of the mature polypeptide of SEQ ID NO: 30, and retaining the substrate specificity and specific enzyme activity of the altered protein so that it can be used in the instantly claimed process without undue experimentation.
Applicant’s attention is drawn to page 9, lines 28-32, wherein the specification says:
“In a particular embodiment the invention relates to polypeptides having a sequence identity to the mature polypeptide of SEQ ID NO: 30 of at least 80%, at least 85%, at least 90%, at least 91%, at least 92%, at least 93%, at least 94%, at least 95%, at least 96%, at least 97%, at least 98%, at least 99%, or 100%, and wherein the polypeptide has at least at least 70% of the trehalase activity of the mature polypeptide of SEQ ID NO: 30”

Applicant’s attention is also drawn to page 14, lines 3-8, wherein the specification says:
“In another embodiment, the present invention relates to a polypeptide having trehalase activity encoded by a polynucleotide having a sequence identity to the mature polypeptide coding sequence of SEQ ID NO: 29 or the cDNA sequence thereof of at least 60%, e.g., at least 65%, at least 70%, at least 75%, at least 80%, at least 85%, at least 90%, at least 91%, at least 92%, at least 93%, at least 94%, at least 95%, at least 96%, at least 97%, at least 98%, at least 99%, or 100%. In a further embodiment, the polypeptide has been isolated.”

Applicant’s attention is also drawn to page 9, lines 8-13, wherein the specification says:
‘Variant: The term “variant” means a polypeptide having trehalase activity comprising an alteration, i.e., a substitution, insertion, and/or deletion, at one or more (e.g., several) positions. A substitution means replacement of the amino acid occupying a position with a different amino acid; a deletion means removal of the amino acid occupying a position; and an insertion means adding an amino acid adjacent to and immediately following the amino acid occupying a position.”

The instant specification even fails to provide guidance on how to make nucleic acid sequences encoding a polypeptide having 90% sequence identity to the mature polypeptide of SEQ ID NO: 30, and exhibiting trehalase activity.
A 90% identity to SEQ ID NO: 30 would encompass proteins having 69 amino acid random changes to the 694 amino acid long polypeptide of SEQ ID NO: 30.  
A 90% identity to the mature polypeptide of SEQ ID NO: 30 (position 21-694)  would encompass proteins having 67 amino acid random changes to the 674 amino acid long mature polypeptide of SEQ ID NO: 30.  
Making all possible single amino acid substitutions in an 674 amino acid long protein like that coded by the mature polypeptide of SEQ ID NO: 30 would require making and analyzing 19674 nucleic acid sequences; these proteins would have 99.8% identity to the mature polypeptide of SEQ ID NO: 30.
Because nucleic acid sequences encoding proteins with 90% sequence identity to the 674 amino acid long of the mature polypeptide of SEQ ID NO: 30 which would encode proteins with 67 amino acid substitutions relative to the mature polypeptide of SEQ ID NO: 30, many more than 19674 nucleic acid sequences would need to be made and analyzed.
The instant specification even fails to provide guidance on how to make nucleic acid sequences having 60% sequence identity to the polynucleotide sequence encoding the mature polypeptide of SEQ ID NO: 30, and exhibiting trehalase activity.
Likewise, 95% identity will encompass sequences having unspecified changes in the amino acid sequence of SEQ ID NO: 30.
A 60% nucleotide sequence identity to the instant mature polypeptide coding sequence of SEQ ID NO: 29 (position 101-2326) would have 890 random substitutions relative to mature polypeptide coding sequence derived from instant SEQ ID NO: 29; these would encompass polynucleotide sequences that encode proteins with 0% identity to mature polypeptide of SEQ ID NO: 30.  Likewise, a 60% nucleotide sequence identity to the instant mature polypeptide coding cDNA sequence (shown in nucleotides 40-279, 366-1025 and 1084-2326 of the cDNA derived from SEQ ID NO: 29) would also encompass polynucleotide sequences that encode proteins with 0% identity to mature polypeptide of SEQ ID NO: 30.  
Furthermore, a variant or fragment of the mature polypeptide of SEQ ID NO: 30 will encompass protein(s) or fragments having unspecified deletions, insertions, and/or substitutions in the amino acid sequence of the mature polypeptide of SEQ ID NO: 30, and exhibiting trehalase activity. 
The instant specification even fails to provide guidance on how to make nucleic acid sequences encoding variants and/or fragments of the mature polypeptide of SEQ ID NO: 30, and exhibiting trehalase activity.
Making amino acid changes in a protein is unpredictable.  While it is known that many amino acid substitutions, additions or deletions are generally possible in any given protein, the positions within the protein's sequence where such amino acid changes can be made with a reasonable expectation of success (without altering protein function) are limited.  Certain positions in the sequence are critical to the protein's structure/function relationship, e.g. such as various sites or regions directly involved in binding, activity and in providing the correct three-dimensional spatial orientation of binding and active sites.  These regions can tolerate only relatively conservative substitutions or no substitutions (see for example, Wells, Biochemistry 29:8509-8517, 1990, see pages 8511-8512, tables 1-2; Ngo et al., pp. 492-495,1994, see page 491, 1st paragraph).  
Also, see Guo et al. (PNAS, 101: 9205-9210, 2004, see page 9205, abstract; page 9206, table 1; page 9208, figure 1) who teach that there is a probability factor of 34% that a random amino acid replacement in a given protein will lead to its functional inactivation.  In the instant case, such a probability factor will be much higher as the claims encompass more than a single amino acid changes in the encoded mature protein of SEQ ID NO: 30.
Also, see, Keskin et al. (Protein Science, 13:1043-1055, 2004, see page 1043, abstract) who teach that proteins with similar structure may have different functions.  Furthermore, Thornton et al. (Nature structural Biology, structural genomics supplement, November 2000, page 992, 2nd paragraph bridging columns 1 and 2) teach that structural data may carry information about the biochemical function of the protein.  Its biological role in the cell or organism is much more complex and actual experimentation is needed to elucidate actual biological function under in vivo conditions.  
Also see McConnell et al. (Nature, 411:709-713, 2001; see in particular, abstract; figure 2) who teach that a single amino acid change (glycine to aspartic acid) in START domain of either PHABULOSA or PHAVOLUTA (homeodomain leucine zipper domain containing transcription factor) was sufficient to alter sterol/lipid binding domain activity.
Also see Hanzawa et al. (PNAS, 102:7748-7753, 2005; see in particular, abstract, Figures 1-5) who teach that a single amino acid change in Terminal Flower (TFL1) repressor protein converts its repressor function to an activator having FT (Flowering locus) function in flowering.
Additionally, also see Wishart et al. (JBC, 270:26782-26785, 1995; see in particular abstract; Figures 1-4) who teach that a single mutation converts a novel phosphotyrosine binding domain into a dual-specificity phosphatase.
Thus, making and analyzing proteins with large and unspecified amino acid changes that have a biological activity would require undue experimentation.
	Given the claim breath, unpredictability, and lack of guidance as discussed above, undue experimentation would have been required by one skilled in the art to develop and evaluate nucleic acids encoding proteins having large and unspecified changes in the amino acid sequence of the mature polypeptide of SEQ ID NO: 30.
	Thus, in the absence of adequate guidance from the specification, undue trial and error experimentation would be required to screen through the myriad of nucleic acids encompassed by the claims to identify those with the substrate specificity and specific activity of the mature trehalase protein of SEQ ID NO: 30 as encompassed by the claim, if such protein(s) are even obtainable. 
See Genentech, Inc. v. Novo Nordisk, A/S,USPQ2d 1001, 1005 (Fed. Cir. 1997), which teaches that “the specification, not the knowledge of one skilled in the art” must supply the enabling aspects of the invention.
Claim 1 is also directed to a nucleotide sequence that hybridizes under high stringent conditions to the mature polypeptide coding sequence of SEQ ID NO: 29, the cDNA or the full-length complement of.  The high stringent conditions defined at page 8, lines 27- 36 of the specification would encompass low to medium level of hybridization conditions because high temperature of hybridization reaction is missing in the definition.  The hybridization reaction temperature conditions encompassed by the recitation “high stringent conditions” are not defined.  This implies hybridizing sequences would be nucleotide sequences that are unrelated to instant SEQ ID NO: 29, cDNA or the full complement thereof.  
State of the art related to DNA hybridization suggests that in order to prevent hybridization of unrelated nucleic acid sequence(s) to a target sequence, hybridization and subsequent washing conditions must be highly stringent.  For example, hybridization under conditions of 0.1 - 1.0x SSC, 50% formamide and 50 oC for 24 hours, followed by 2 washes in 0.1% SDS, 0.1x SSC at 65 oC for 25-30 minutes each is considered highly stringent condition that would not allow hybridization of unrelated nucleic acid sequences to the target sequence.  See for example, Maniatis et al. (Molecular Cloning: A Laboratory Manual, Cold Spring Harbor Laboratory, 1982; see in particular pages 387-389).
Additionally, sequences hybridizing to the full-length complement of the mature coding sequence of SEQ ID NO: 29 or cDNA sequence thereof will encompass sequences either encoding no protein or encoding proteins unrelated to SEQ ID NO: 30.
In the absence of adequate guidance, undue experimentation would have been required by one skilled in the art at the time the claimed invention was made to determine how to use said unrelated sequences which would also hybridize to a polynucleotide encoding the mature polypeptide of SEQ ID NO: 30.
In the absence of guidance, undue experimentation would have been required by a skilled artisan to determine how to make and use said unrelated sequences, for example in a method of producing a fermenting product, such as alcohol.
Given the breadth of the claims, unpredictability of the art and lack of guidance of the specification, as discussed above, undue experimentation would be required by one skilled in the art to make and use the claimed invention commensurate in scope with the claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claims 1, 4-7, 19 and 20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nwaka et al. (JBC, 270:10193-10198, 1985).
Nwake et al. disclose a recombinant yeast disclose a recombinant Saccharomyces 
cerevisiae comprising expression of trehalase polypeptide from a recombinant vector, comprising expression cassette, which comprises a polynucleotide sequence encoding trehalase polypeptide.  The trehalase polypeptide having trehalase activity is expressed from a promoter (reads on a control sequence) operably linked to polynucleotide sequence.  See in particular, abstract; materials and methods; figures 1-3; Tables I-IV.
	It is important to note that this rejection is made because of following reasons:
(i) The high stringent conditions defined at page 8, lines 27- 36 of the specification would encompass low to medium level of hybridization conditions because high temperature of hybridization reaction is missing in the definition.  The hybridization reaction temperature conditions encompassed by the recitation “high stringent conditions” are not defined.  This implies hybridizing sequences would be nucleotide sequences would encode any trehalase from any source and still capable of hybridizing to instant SEQ ID NO: 29, cDNA or the full complement thereof.  
(ii) The recitation “a variant” with unspecified changes in the amino acid sequence of mature polypeptide of SEQ ID NO: 30 of part (d) of claim 1 reads on any trehalase from any source.  
(iii) The recitation “fragment” in part (e) of claim 1 reads on any trehalase from any source having at least 2 amino sequence from SEQ ID NO: 30 and exhibiting trehalase activity
	Accordingly Nwake et al. anticipated the claimed invention. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
9.	Claim 1, 4-7, 15 and 19-20 are provisionally rejected on the ground of nonstatutory double 
patenting as being unpatentable over claims 37, 40, 41 and 43 of copending Application No. 17/260,516 (‘516 thereafter). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending ‘516 recombinant yeast (Saccharomyces cerevisiae) cell encompasses instant recombinant yeast cell comprising expression of a polynucleotide encoding a mature trehalase polypeptide (SEQ ID NOs: 198, 203 having about 95% identity to mature polypeptide of instant SEQ ID NO: 30) from a promoter (same as control sequence, also disclosed throughout  specification of copending ‘516) and having trehalase activity.
	It may be noted that this rejection is also made because of following reasons:
(i) The high stringent conditions defined at page 8, lines 27- 36 of the specification would encompass low to medium level of hybridization conditions because high temperature of hybridization reaction is missing in the definition.  The hybridization reaction temperature conditions encompassed by the recitation “high stringent conditions” are not defined.  This implies hybridizing sequences would be nucleotide sequences would encode any trehalase from any source and still capable of hybridizing to instant SEQ ID NO: 29, cDNA or the full complement thereof.  
(ii) The recitation “a variant” with unspecified changes in the amino acid sequence of mature polypeptide of SEQ ID NO: 30 of part (d) of claim 1 reads on any trehalase from any source.  
(iii) The recitation “fragment” in part (e) of claim 1 reads on any trehalase from any source having at least 2 amino sequence from SEQ ID NO: 30 and exhibiting trehalase activity
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusions
10.	Claim 1, 4-7, 15 and 19-20 are rejected.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINOD KUMAR whose telephone number is (571)272-4445.  The examiner can normally be reached on 8:30 am - 5.00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad A. Abraham can be reached on (571) 270-7058  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA).

/VINOD KUMAR/Primary Examiner, Art Unit 1663